 1 JOSEPH P. WILSON (CA Bar No. 228180)
   RICHARD G. STACK (CA Bar No. 139302)
 2 WILSON TAX LAW GROUP, APLC
   18281 Lemon Drive
 3 Yorba Linda, CA 92886
   Telephone (949) 397-2292
 4 Facsimile (949) 535-2234
   Email: jwilson@wilsontaxlaw.com
 5        rstack@wilsontaxlaw.com

 6 Attorneys for Petitioner,
   WILLIAM A. ZIETZKE
 7

 8
   RICHARD E. ZUCKERMAN
 9 Principal Deputy Assistant Attorney General

10 AMY MATCHISON (CA Bar No. 217022)
   Trial Attorney, Tax Division
11 U.S. Department of Justice
   P.O. Box 683, Ben Franklin Station
12
   Washington, D.C. 20044-0683
13 Email: Amy.T.Matchison@usdoj.gov
          Western.TaxCivil@usdoj.gov
14 Telephone: (202) 307-6422
   Facsimile: (202) 307-0054
15

16 DAVID L. ANDERSON
   United States Attorney
                              th
17 450 Golden Gate Avenue, 11 Floor
   San Francisco, CA 94102
18
   Attorneys for Respondent and Movant,
19 THE UNITED STATES OF AMERICA

20
                         UNITED STATES DISTRICT COURT FOR THE
21                         NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION
22
     WILLIAM A. ZIETZKE,                     )   Case No. 4:19-cv-03761-HSG
23                                           )
                         Petitioner,         )   ORDER GRANTING STIPULATION TO
24                                           )   EXTEND TIME FOR PETITIONER TO
25                       v.                  )   RESPOND TO GOVERNMENT’S
                                             )   MOTION FOR SUMMARY DENIAL OF
26 UNITED STATES OF AMERICA,                 )   PETITION TO QUASH AND FOR
                                             )   ENFORCEMENT OF INTERNAL
27                       Respondent.         )   REVENUE SERVICE SUMMONS AND
                                             )   TO MODIFY BRIEFING SCHEDULE
28                                           )
     ORDER GRANTING STIPULATION TO EXTEND
     TIME FOR RESPONSE TO GOV’T MOTION FOR
     SUMMARY DENIAL OF PETITION, etc.
     Case No. 4:19-cv-03761-HSG
 1            Based upon the Stipulation to Extend Time for Petitioner to Respond to Government’s

 2 Motion for Summary Denial of Petition to Quash and for Enforcement of Internal Revenue Service

 3
     Summons and to Modify Briefing Schedule (“Stipulation”) filed by the parties and for good cause
 4
     shown, IT IS HEREBY ORDERED as follows:
 5
               1. The Stipulation is APPROVED.
 6
               2. Accordingly, the briefing schedule as to the Motion is MODIFIED, as follows:
 7

 8                a. Zietzke’s Response in opposition to the Motion is due by October 11, 2019; and

 9                b. The United States’ Reply to such Response is due by October 18, 2019.
10

11
           IT IS SO ORDERED.
12
           Dated this 30th day of September, 2019.
13

14

15                                      ___________________________________
                                        HAYWOOD S. GILLIAM, JR.
16                                      UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING STIPULATION TO EXTEND
     TIME FOR RESPONSE TO GOV’T MOTION FOR
     SUMMARY DENIAL OF PETITION, etc.
     Case No. 4:19-cv-03761-HSG
